Clifford F. Brown, J.,
dissenting. The issue of the unlawful incarceration of Frank Johns was determined against the state of Ohio in the habeas corpus action in the United States Court of Appeals in Johns v. Perini (C.A. 6, 1972), 462 F. 2d 1308. To contend that Johns v. Perini, supra, is not res judicata misses the mark. The Court of Appeals for Franklin County hit the bull’s eye by concluding that the determination of unlawful incarceration in the habeas corpus action in the federal court constituted proof by a preponderance of the evidence that Johns was unlawfully incarcerated by the state of Ohio, and that the trial court failed to follow the mandate of the Ohio General Assembly in concluding that Johns had no claim for relief.
To hold otherwise than the Court of Appeals below is to dis*330regard the recent pronouncement of this court in Trautwein v. Sorgenfrei (1979), 58 Ohio St. 2d 493, which held that a point of law which was actually and directly at issue in a former action between the same parties may not be relitigated but is binding in a subsequent action. See, also Hicks v. De La Cruz (1977), 52 Ohio St. 2d 71; Columbus v. Union Cemetery (1976), 45 Ohio St. 2d 47.
It is immaterial that the issue determined in the prior action between the same parties to the action was made by the United States Court of Appeals rather than by a state court where the present action is being determined. Symons v. Eichelberger (1924), 110 Ohio St. 224; Horne v. Woolever (1959), 170 Ohio St. 178, paragraph six of the syllabus.
The grant of the extraordinary writ of habeas corpus is for the purpose of conclusively determining the illegality of the restraint or custody under which a prisoner is held, i.e., unlawful incarceration. This grant of habeas corpus relief authorized release from confinement. It was a successful collateral attack nullifying the original judgment and sentence. Bar Assn. v. Steele (1981), 65 Ohio St. 2d 1; In re Lockhart (1952), 157 Ohio St. 192; State v. Dean (1958), 107 Ohio App. 219, 225-226; 49 Corpus Juris Secundum 792, 809. See, generally, Fay v. Noia (1962), 372 U. S. 391.
Cuyler v. Sullivan (1980), 446 U. S. 335,2 and Tymico v. State (1977), 52 Ohio App. 2d 298, are no aid in determining the issue we must decide here.

 Cuyler v. Sullivan, supra, holds, at page 343:
“ [A] state criminal trial, a proceeding initiated and conducted by the State itself, is an action of the State within the meaning of the Fourteenth Amendment. * * * Unless a defendant charged with a serious offense has counsel able to invoke the procedural and substantive safeguards that distinguish our system of justice, a serious risk of injustice infects the trial itself. * * * When a State obtains a criminal conviction through such a trial, it is the State that unconstitutionally deprives the defendant of his liberty. * * * ” (Emphasis added.)
The above language, by holding that inadequate legal assistance guaranteed by the Sixth Amendment constitutes unconstitutional deprivation of defendant’s liberty, is the equivalent of holding that such ineffective legal assistance resulting in confinement is unlawful incarceration. The rationale of Cuyler supports the contention of appellee Johns.